                 Case 9:20-bk-11486-DS                            Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                           Desc
                                                                  Main Document     Page 1 of 56

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                             3
                                                                    Debtor(s).            For the Month Ending:                                          2/28/21

                                            I. CASH RECEIPTS AND DISBURSEMENTS
                                     A. (PREPETITION ACCOUNT AT BANK OF THE SIERRA*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                    0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                         0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                      0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                                              0.00
   Other (Specify)          Transfers 8878                                                                                    0.00
   **Other (Specify)        refunds:COGS&returns                                                                              0.00

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                           0.00

5. BALANCE:                                                                                                                                                0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other DIP Accounts (from page 2)                                                                              0.00
   Disbursements (from page 2)                                                                                                0.00

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                   0.00

7. ENDING BALANCE:                                                                                                                                         0.00

                                                                                          PrePetition Account ending
8. Account Number(s):                                                                     8819
                                                                                          Bank of The Sierra
     Depository Name & Location:



* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.
        Case 9:20-bk-11486-DS                                    Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                                      Desc
                                                                 Main Document     Page 2 of 56

             TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO PREPETITION ACCT 8819 FOR CURRENT PERIOD

   Date               Check                                                                                       *Amount              **Amount
 mm/dd/yyyy          Number Payee or DIP account                                Purpose                           Transfered           Disbursed     Amount
                            Bank Account Closed                                                                                                                0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                             0.00          0.00            $0.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                           Page 2 of 16
       Case 9:20-bk-11486-DS                              Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03            Desc
                                                          Main Document     Page 3 of 56

                                                                    PREPETITION ACCOUNT
                                                                    BANK RECONCILIATION

                                Bank statement Date:                 N/A for Feb             Balance on Statement:     $0.00
                                                                     * DIP Account Opened in January
Plus deposits in transit (a):
                                                                           Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                               0.00
Less Outstanding Checks (a):
                      Check Number                                         Check Date           Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                               0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                                 $0.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
       Case 9:20-bk-11486-DS                            Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                                  Desc
                                                        Main Document     Page 4 of 56

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                              2
                                                                    Debtor(s).            For the Month Ending:                                           2/28/21

                                            I. CASH RECEIPTS AND DISBURSEMENTS
                                     A. (PREPETITION ACCOUNT AT BANK OF THE SIERRA*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                     0.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                          0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                       0.00

4. RECEIPTS DURING CURRENT PERIOD:
   Accounts Receivable - Post-filing
   Accounts Receivable - Pre-filing
   General Sales                                                                                                              0.00
   Other (Specify)          deposits from DIP                                                                                 0.00
   **Other (Specify)

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                            0.00

5. BALANCE:                                                                                                                                                 0.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD
   Transfers to Other Accounts (from page 2)                                                                                  0.00
   Transfers to Other DIP Accounts (from page 2)                                                                              0.00

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                    0.00

7. ENDING BALANCE:                                                                                                                                          0.00

                                                                                          PrePetition Account ending
8. Account Number(s):                                                                     8878
                                                                                          Bank of The Sierra
     Depository Name & Location:
                                                                                          (DIP Account opened in January)


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.
       Case 9:20-bk-11486-DS                               Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                           Desc
                                                           Main Document     Page 5 of 56

             TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO PREPETITION ACCT 8878 FOR CURRENT PERIOD


   Date               Check                                                                                       *Amount              **Amount
 mm/dd/yyyy          Number Payee or DIP account                                Purpose                           Transfered           Disbursed     Amount
                            Bank Account Closed                                                                                                                0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                                                                                                                               0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                             0.00          0.00            $0.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                  Page 2 of 16
       Case 9:20-bk-11486-DS                              Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                                                          Main Document     Page 6 of 56

                                                  PREPETITION ACCOUNT
                                                  BANK RECONCILIATION

Bank statement Date:                            N/A for Feb        Balance on Statement:      0.00
                                                * DIP Account Opened in January
Plus deposits in transit (a):
                                                   Deposit Date            Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                     0.00

Less Outstanding Checks (a):
       Check Number                                 Check Date              Check Amount




TOTAL OUTSTANDING CHECKS:                                                                     0.00

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                       $0.00

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment
       Case 9:20-bk-11486-DS                            Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                                  Desc
                                                        Main Document     Page 7 of 56

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                              3
                                                                    Debtor(s).            For the Month Ending:                                           2/28/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 1*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                    40.00

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                           0.00
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                      40.00

4. RECEIPTS DURING CURRENT PERIOD:


     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         1,700.00

5. BALANCE:                                                                                                                                              1,740.00

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                 1,665.00

7. ENDING BALANCE:                                                                                                                                         75.00

8. Account Number(s):                                                                     ending 6157
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                             Page 1 of 16
       Case 9:20-bk-11486-DS                               Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                            Desc
                                                           Main Document     Page 8 of 56

                                                                                          ππ


   Date               Check                                                                                       *Amount              **Amount
 mm/dd/yyyy          Number Payee or DIP account                                Purpose                           Transfered           Disbursed      Amount
                                                                                                                                                             0.00
                                                                                                                                                             0.00
      2/10/2021                   Chase ..6132 acct           cover pending checks                                                           150.00        150.00
      2/11/2021                   Chase ..6132 acct           cover pending checks                                                         1,500.00      1,500.00
                                                                                                                                                             0.00
      2/26/2021                   Chase Bank                  Service Fee                                                                    15.00          15.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                   TOTAL DISBURSEMENTS THIS PERIOD:                                             0.00       1,665.00     $1,665.00
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                  Page 2 of 16
        Case 9:20-bk-11486-DS                                   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                     Desc
                                                                Main Document     Page 9 of 56

                                                                       DIP ACCOUNT 1
                                                                    BANK RECONCILIATION

                                Bank statement Date:                             2/26/2021         Balance on Statement:   $75.00

Plus deposits in transit (a):
                                                                           Deposit Date              Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                    0.00
Less Outstanding Checks (a):
                      Check Number                                         Check Date                 Check Amount




TOTAL OUTSTANDING CHECKS:                                                                                                    0.00

Bank statement Adjustments:
Explanation of Adjustments-




ADJUSTED BANK BALANCE:                                                                                                     $75.00
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                                    Page 3 of 16
        Case 9:20-bk-11486-DS                                      Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                                     Desc
                                                                   Main Document    Page 10 of 56

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                                 2
                                                                    Debtor(s).            For the Month Ending:                                              2/28/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 2*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  130,306.62

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       102,325.80
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                     27,980.82

4. RECEIPTS DURING CURRENT PERIOD:

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         191,130.02

5. BALANCE:                                                                                                                                              219,110.84

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                 209,031.81

7. ENDING BALANCE:                                                                                                                                        10,079.03

8. Account Number(s):                                                                     ending 6132
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                                               Page 1 of 16
     Case 9:20-bk-11486-DS                 Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                          Desc
                                           Main Document    Page 11 of 56

                TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO DIP ACCOUNT 2 FOR CURRENT PERIOD


  Date       Check
mm/dd/yyyy Number             Payee                            Purpose      *Amount Transfered **Amount Disbursed   Amount
      2/9/21 47006 Andy                      payroll                                                     946.53         946.53
   2/3/2021 47009 Bryan N                    payroll                                                     962.47         962.47
   2/9/2021 47017 Khayden                    payroll                                                     267.45         267.45
   2/3/2021 47020 Samantha                   payroll                                                     363.70         363.70
  2/11/2021 47036 Chris                      payroll                                                     201.55         201.55
   2/3/2021 47038 Andy                       payroll                                                     945.99         945.99
   2/3/2021 47041 Andy                       payroll                                                     949.03         949.03
   2/9/2021 47045 Andy                       payroll                                                     944.04         944.04
   2/1/2021 47046 Bryan N                    payroll                                                     960.27         960.27
   2/9/2021 47051 Khayden                    payroll                                                     262.86         262.86
   2/5/2021 47056 California State Disb.     child support payment                                       140.07         140.07
  2/23/2021 47063 Andy                       payroll                                                     946.54         946.54
   2/4/2021 47065 Bryan N                    payroll                                                     962.47         962.47
   2/2/2021 47068 Dustin                     payroll                                                     331.35         331.35
   2/3/2021 47070 Drew                       payroll                                                     724.78         724.78
   2/9/2021 47072 Khayden                    payroll                                                     275.49         275.49
  2/17/2021 47074 Samantha                   payroll                                                     279.84         279.84
   2/1/2021 47075 Taelor                     payroll                                                     568.10         568.10
   2/1/2021 47077 Mari                       payroll                                                     182.52         182.52
   2/3/2021 47083 Byron                      payroll                                                     829.15         829.15
  2/11/2021 47085 Chris                      payroll                                                     103.94         103.94
   2/2/2021 47087 Jackie S                   payroll                                                     925.31         925.31
   2/2/2021 47088 Jose M                     payroll                                                     364.60         364.60
   2/5/2021 47089 Karen                      payroll                                                     815.53         815.53
   2/1/2021 47094 Keith                      payroll                                                   1,136.34       1,136.34
   2/1/2021 47101 Byron                      payroll                                                     836.15         836.15
   2/1/2021 47102 Austin                     payoll                                                      251.26         251.26
   2/8/2021 47103 Carlos                     payroll                                                     228.44         228.44
   2/1/2021 47104 Amy                        payroll                                                   1,005.17       1,005.17
  2/23/2021 47105 Andy                       payroll                                                     946.53         946.53
   2/2/2021 47106 Brett                      payroll                                                   1,320.60       1,320.60
   2/9/2021 47107 Bryan N                    payroll                                                     962.47         962.47
   2/2/2021 47108 Bryan F                    payroll                                                     967.29         967.29
   2/5/2021 47109 Cameron                    payroll                                                     139.13         139.13
   2/2/2021 47110 Dustin                     payroll                                                     352.89         352.89
   2/1/2021 47111 Jenna                      payroll                                                     205.12         205.12
   2/8/2021 47112 Drew                       payroll                                                     736.96         736.96
   2/1/2021 47113 Jordan                     payroll                                                     435.77         435.77
  2/12/2021 47114 Keith                      payroll                                                     958.59         958.59
   2/9/2021 47115 Khayden                    payroll                                                     172.50         172.50
   2/1/2021 47116 Mari                       payroll                                                     257.04         257.04
  2/10/2021 47118 Samantha                   payroll                                                     305.66         305.66
   2/1/2021 47119 Taelor                     payroll                                                     541.40         541.40
   2/3/2021 47120 Val                        payroll                                                     761.55         761.55
   2/1/2021 47121 Amberly                    payroll                                                     352.73         352.73
   2/5/2021 47122 Ashlee                     payroll                                                     320.40         320.40
  2/17/2021 47123 Byron                      payroll                                                     827.15         827.15
  2/22/2021 47124 Chad                       payroll                                                     198.92         198.92
  2/11/2021 47125 Chris                      payroll                                                     105.22         105.22
   2/1/2021 47126 Irene                      payroll                                                     186.36         186.36
   2/2/2021 47127 Jackie S                   payroll                                                     925.29         925.29
   2/2/2021 47128 Jose M                     payroll                                                     364.60         364.60
   2/4/2021 47129 Julian                     payroll                                                      74.74          74.74
  2/17/2021 47130 Karen                      payroll                                                     818.53         818.53
   2/4/2021 47131 Kendall                    payroll                                                     279.25         279.25
   2/1/2021 47132 Enrique                    payroll                                                     759.95         759.95
   2/8/2021 47133 Meagan                     payroll                                                     188.26         188.26
   2/1/2021 47135 Vicente                    payroll                                                     393.24         393.24
   2/1/2021 47136 Al                         payroll                                                     278.02         278.02
   2/2/2021 47137 Rene                       payroll                                                   1,113.27       1,113.27
  2/10/2021 46138 Michael                    payroll                                                     130.32         130.32
   2/1/2021 47139 Muriel                     payroll                                                     661.62         661.62
   2/3/2021 47140 Samantha                   payroll                                                     159.90         159.90
   2/1/2021 47141 Sean                       payroll                                                     707.52         707.52




                                                             Page 5 of 16
  Case 9:20-bk-11486-DS                      Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03    Desc
                                             Main Document    Page 12 of 56

2/26/2021   47142   California State Disb.     child support payment                   326.08      326.08
 2/8/2021   47143   Brett                      insurance                               700.00      700.00
 2/9/2021   47144   Amy                        payroll                               1,005.16    1,005.16
 2/8/2021   47146   Austin                     payroll                                 321.81      321.81
 2/8/2021   47147   Brett                      payroll                               1,320.60    1,320.60
2/25/2021   47148   Bryan N                    payroll                                 924.47      924.47
 2/8/2021   47149   Bryan F                    payroll                               1,067.30    1,067.30
 2/9/2021   47150   Cameron                    payroll                                 225.36      225.36
 2/8/2021   47151   Carlos                     payroll                                 356.46      356.46
2/17/2021   47152   Dustin                     payroll                                 353.42      353.42
2/12/2021   47153   Jackie G                   payroll                                 235.64      235.64
2/24/2021   47154   Jenna                      payroll                                 251.53      251.53
2/10/2021   47155   Drew                       payroll                                 735.40      735.40
 2/8/2021   47156   Jordan                     payroll                                 431.48      431.48
 2/8/2021   47157   Jose A                     payroll                                 177.74      177.74
 2/8/2021   47159   Mari                       payroll                                 262.88      262.88
2/16/2021   47161   Michael                    payroll                                 213.10      213.10
2/17/2021   47162   Samantha                   payroll                                 273.05      273.05
 2/8/2021   47163   Val                        payroll                                 761.52      761.52
 2/8/2021   47165   Aaliyah                    payroll                                  94.85       94.85
2/10/2021   47166   Al                         payroll                                 305.86      305.86
 2/9/2021   47167   Amberly                    payroll                                 463.46      463.46
2/18/2021   47168   Ashlee                     payroll                                 273.62      273.62
2/22/2021   47169   Byron                      payroll                                 829.15      829.15
2/22/2021   47170   Chad                       payroll                                 263.57      263.57
2/11/2021   47171   Chris                      payroll                                  43.64       43.64
 2/8/2021   47172   Irene                      payroll                                 295.49      295.49
 2/9/2021   47173   Jose M                     payroll                                 394.18      394.18
2/17/2021   47174   Julian                     payroll                                  60.63       60.63
2/22/2021   47175   Karen                      payroll                                 818.53      818.53
 2/9/2021   47176   Enrique                    payroll                                 948.50      948.50
 2/8/2021   47177   Meagan                     payroll                                 197.93      197.93
 2/8/2021   47178   Vicente                    payroll                                 487.79      487.79
2/11/2021   47180   Paul                       payroll                                 290.74      290.74
2/22/2021   47181   Tim                        payroll                                 159.15      159.15
 2/9/2021   47182   Rene                       payroll                               1,034.78    1,034.78
2/22/2021   47183   California State Disb.     child support payment                   420.21      420.21
 2/8/2021   47186   Muriel                     payroll                                 561.61      561.61
 2/8/2021   47187   Sean                       payroll                                 659.85      659.85
2/12/2021   47189   Austin                     payroll                                 355.14      355.14
2/16/2021   47190   Aaliyah                    payroll                                 269.14      269.14
2/25/2021   47191   Alex                       payroll                                 174.85      174.85
2/16/2021   47193   Brett                      payroll                               1,320.59    1,320.59
2/19/2021   47195   Bryan F                    payroll                               1,067.29    1,067.29
2/23/2021   47196   Cameron                    payroll                                 153.73      153.73
2/18/2021   47197   Carlos                     payroll                                 350.04      350.04
2/17/2021   47198   Dustin                     payroll                                 323.63      323.63
2/16/2021   47199   Jackie G                   payroll                                 237.00      237.00
2/24/2021   47200   Jenna                      payroll                                  48.93       48.93
2/17/2021   47202   Jordan                     payroll                                 431.30      431.30
2/16/2021   47204   Mari                       payroll                                 323.28      323.28
2/17/2021   47205   Michael                    payroll                                  96.62       96.62
2/22/2021   47209   Tim                        payroll                                 105.82      105.82
2/17/2021   47210   Al                         payroll                                 337.80      337.80
2/18/2021   47211   Amberly                    payroll                                 389.71      389.71
2/22/2021   47214   Chad                       payroll                                 252.24      252.24
2/22/2021   47217   Jackie S                   payroll                                 978.13      978.13
2/17/2021   47218   Jose M                     payroll                                 781.91      781.91
2/17/2021   47219   Julian                     payroll                                 138.40      138.40
2/17/2021   47221   Kendall                    payroll                                 272.73      272.73
2/17/2021   47223   Meagan                     payroll                                 144.55      144.55
2/17/2021   47224   Paul                       payroll                                 255.37      255.37
2/23/2021   47227   Keith                      payroll                               1,017.99    1,017.99
2/18/2021   47228   Ashlee                     payroll                                 394.19      394.19




                                                               Page 5 of 16
  Case 9:20-bk-11486-DS                    Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                    Desc
                                           Main Document    Page 13 of 56

2/17/2021   47229   Rene                       payroll                                             1,062.91    1,062.91
2/16/2021   47232   Muriel                     payroll                                               561.62      561.62
2/16/2021   47233   Sean                       payroll                                               659.85      659.85
2/22/2021   47240   Austin                     payroll                                               209.38      209.38
2/25/2021   47241   Amy                        payroll                                             1,005.16    1,005.16
2/22/2021   47242   Aaliyah                    payroll                                               200.16      200.16
2/23/2021   47243   Alex                       payroll                                               161.30      161.30
2/24/2021   47245   Brett                      payroll                                             1,320.60    1,320.60
2/22/2021   47247   Bryan F                    payroll                                             1,067.30    1,067.30
2/23/2021   47248   Cameron                    payroll                                                80.46       80.46
2/23/2021   47249   Carlos                     payroll                                               349.84      349.84
2/23/2021   47250   Dustin                     payroll                                               312.90      312.90
2/22/2021   47251   Jackie G                   payroll                                               235.21      235.21
2/22/2021   47253   Jordan                     payroll                                               438.26      438.26
2/22/2021   47254   Jose A                     payroll                                               258.05      258.05
2/23/2021   47256   Mari                       payroll                                               319.29      319.29
2/23/2021   47259   Taelor                     payroll                                               617.62      617.62
2/25/2021   47261   Val                        payroll                                               761.53      761.53
2/24/2021   47262   Sommer                     payroll                                               265.30      265.30
2/22/2021   47264   Amberly                    payroll                                               349.00      349.00
2/24/2021   47265   Ashlee                     payroll                                               227.28      227.28
2/24/2021   47268   Chris                      payroll                                               147.43      147.43
2/23/2021   47272   Julian                     payroll                                                93.37       93.37
2/23/2021   47274   Kendall                    payroll                                               292.80      292.80
2/23/2021   47275   Liv                        payroll                                               216.55      216.55
2/22/2021   47276   Enrique                    payroll                                               957.34      957.34
2/23/2021   47278   Paul                       payroll                                               177.52      177.52
2/23/2021   47279   Rene                       payroll                                               983.34      983.34
2/23/2021   47280   Vicente                    payroll                                               591.08      591.08
2/23/2021   47282   Jose M                     payroll                                               757.65      757.65
2/22/2021   47283   Jose M                     payroll                                               500.00      500.00
2/22/2021   47284   Aurora                     payroll                                               179.27      179.27
2/22/2021   47285   Aaliyah                    payroll                                               139.69      139.69
2/23/2021   47286   Aurora                     payroll                                               164.92      164.92
2/23/2021   47288   Muriel                     payroll                                               561.61      561.61
2/23/2021   47289   Sean                       payroll                                               659.85      659.85

                    ENTER ATM & DEBIT CARD WITHDRAWALS INFO BELOW:
 2/1/2021           Hop Heaven          ingredients                                                2,336.40    2,336.40
 2/8/2021           Home Depot          Atown taproom supplies                                       107.43      107.43
 2/8/2021           Best Buy            Atown repair&maint TV for superbowl                          177.25      177.25
 2/8/2021           Best Buy            Atown old projector broken, superbowl                      1,055.66    1,055.66
                                           was returned later, with fee. It didn't work properly
 2/8/2021           Miners              Atown rep&maint, fix tvs superbowl                           45.69       45.69
 2/8/2021           Home Depot          Atown taproom supplies                                      107.43      107.43
 2/8/2021           Staples             Atown taproom supplies                                       36.17       36.17
 2/9/2021           M&M Restaurant      Nipomo repair&maint                                         133.00      133.00
 2/9/2021           Home Depot          Atown supplies, distillery                                   65.12       65.12
2/10/2021           Chop Restaurant     Atown supplies, distillery                                  215.23      215.23
2/11/2021           Qc Supply           Atown supplies, brewery                                      68.92       68.92
2/12/2021           Smart n Final       Atown cogs                                                   50.84       50.84
2/12/2021           Office Depot        Office supplies                                              40.20       40.20
2/16/2021           Smart n Final       Atown cogs                                                  199.03      199.03
2/16/2021           Smart n Final       Atown cogs                                                   26.32       26.32
2/18/2021           Chevron             gas                                                          54.63       54.63
2/18/2021           Home Depot          Atown repair&maint tables                                    38.60       38.60
2/22/2021           Smart n Final       Atown cogs                                                  101.30      101.30
2/22/2021           Chop Restaurant     Atown taproom supplies,kitchen                              547.63      547.63
2/24/2021           itsachekmate        getting GrubHub and Doordash on POS                         100.00      100.00
2/25/2021           Miners              Atown distilling area                                       177.62      177.62
2/25/2021           Chevron             gas                                                          61.02       61.02



                    ELECTRONIC WITHDRAWALS INFO BELOW:




                                                               Page 5 of 16
  Case 9:20-bk-11486-DS                Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                       Desc
                                       Main Document    Page 14 of 56

 2/1/2021   transfer to DIP .9631           cover checks                                          1,300.00     1,300.00
 2/1/2021   transfer to DIP .9631           cover checks                                            600.00       600.00
 2/1/2021   transfer to DIP .9631           cover checks                                          5,000.00     5,000.00
 2/2/2021   US Foods                        COGS                                                  4,951.95     4,951.95
 2/2/2021   IRS                             payroll deposit                                       4,902.55     4,902.55
 2/2/2021   IRS                             payroll deposit                                         574.02       574.02
 2/3/2021   transfer to DIP .9631           cover checks                                          1,200.00     1,200.00
 2/3/2021   transfer to DIP .6157                                                                   300.00       300.00
 2/3/2021   transfer to DIP .6157                                                                   200.00       200.00
 2/3/2021   transfer to DIP .9631           cover checks                                          2,000.00     2,000.00
 2/3/2021   IRS                             payroll deposit                                       1,887.03     1,887.03
 2/4/2021   transfer to DIP .9631           cover checks                                            500.00       500.00
 2/4/2021   transfer to DIP .9631           cover checks                                          2,300.00     2,300.00
 2/4/2021   IRS                             payroll deposit                                       2,549.69     2,549.69
 2/4/2021   US Foods                        COGS                                                  2,318.04     2,318.04
 2/4/2021   US Foods                        COGS                                                     40.59        40.59
 2/5/2021   US Foods                        COGS                                                  1,437.98     1,437.98
 2/8/2021   transfer to DIP .9631           cover checks                                          4,000.00     4,000.00
 2/9/2021   IRS                             payroll deposit                                       4,415.76     4,415.76
 2/9/2021   US Foods                        COGS                                                  4,388.04     4,388.04
 2/9/2021   US Foods                        COGS                                                  1,929.68     1,929.68
 2/9/2021   transfer to DIP .9631           cover checks                                         14,900.00    14,900.00
2/10/2021   TSYS                            merchant fees                                            65.98        65.98
2/10/2021   IRS                             payroll deposit                                       2,207.86     2,207.86
2/11/2021   transfer to DIP .9631           cover checks                                            350.00       350.00
2/11/2021   transfer to DIP .9631           cover checks                                          1,000.00     1,000.00
2/12/2021   US Foods                        COGS                                                  2,234.92     2,234.92
2/12/2021   transfer to DIP .9631           cover checks                                          2,400.00     2,400.00
2/16/2021   transfer to DIP .9631           cover checks                                            300.00       300.00
2/16/2021   transfer to DIP .9631           cover checks                                             30.00        30.00
2/16/2021   IRS                             payroll deposit                                       1,980.13     1,980.13
2/16/2021   US Foods                        COGS                                                  2,767.82     2,767.82
2/17/2021   IRS                             payroll deposit                                       5,144.41     5,144.41
2/17/2021   US Foods                        COGS                                                  3,239.85     3,239.85
2/17/2021   US Foods                        COGS                                                  1,279.98     1,279.98
2/17/2021   Transfer to DIP .9631           cover checks                                          2,000.00     2,000.00
2/17/2021   Transfer to DIP .9631           cover checks                                            800.00       800.00
2/17/2021   Transfer to DIP .9631           cover checks                                            600.00       600.00
2/18/2021   Transfer to DIP .9631           cover checks                                          1,000.00     1,000.00
2/19/2021   Transfer to DIP .9631           cover checks                                          2,000.00     2,000.00
2/19/2021   Transfer to DIP .9631           cover checks                                            500.00       500.00
2/23/2021   IRS                             payroll deposit                                       4,713.78     4,713.78
2/23/2021   US Foods                        COGS                                                  2,206.64     2,206.64
2/24/2021   US Foods                        COGS                                                  2,145.99     2,145.99
2/24/2021   IRS                             payroll deposit                                       2,356.84     2,356.84
2/24/2021   US Foods                        COGS                                                  1,142.95     1,142.95
2/24/2021   Transfer to DIP .9631           cover checks                                          1,000.00     1,000.00
2/25/2021   Transfer to DIP .9631           cover checks                                            500.00       500.00
2/26/2021   Transfer to DIP .9631           cover checks                                          6,000.00     6,000.00
2/26/2021   US Foods                        COGS                                                  2,618.82     2,618.82
2/26/2021   Transfer to DIP .9631           cover checks                                          2,000.00     2,000.00

            OTHER WITHDRAWALS INFO BELOW:
2/17/2021   5 employees                     cashier cks to reimburse Returned checks              4,343.77     4,343.77
               unfortunately several of our merchant income deposits were held
               which caused these to go back, they do not show what goes back nor
               gives a chance to cover them before they go back
2/17/2021   deposit was entered wrong at chase bank. teller reversed. see 2/17 deposit             791.54       791.54
2/18/2021   Irene                           payroll check, transferred to her pers chase acct      214.62       214.62

            FEES INFO BELOW:
 2/9/2021   Stop payment fee                with merchant income being held, we didn't want         30.00        30.00
                                              payroll checks to bounce, so did a stop payment
                                             on TSYS merchant fees, they are to take out later




                                                              Page 5 of 16
  Case 9:20-bk-11486-DS       Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03         Desc
                              Main Document    Page 15 of 56

2/10/2021   NSF fee             payroll                                       34.00        34.00
            NSF fee             payroll                                       34.00        34.00
            NSF fee             payroll                                       34.00        34.00
            NSF fee             payroll                                       34.00        34.00
            NSF fee             payroll                                       34.00        34.00
            NSF fee             payroll                                       34.00        34.00
            NSF fee             payroll                                       34.00        34.00
            cashier chk fee     payroll chk                                    8.00         8.00
            cashier chk fee     payroll chk                                    8.00         8.00
            cashier chk fee     payroll chk                                    8.00         8.00
            cashier chk fee     payroll chk                                    8.00         8.00
            cashier chk fee     payroll chk                                    8.00         8.00
2/26/2021                       Bank montly service charge                    75.00        75.00




                               TOTAL DISBURSEMENTS THIS PERIOD:   0.00   209,031.81   209,031.81




                                                Page 5 of 16
     Case 9:20-bk-11486-DS                 Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03              Desc
                                           Main Document    Page 16 of 56

                                                  DIP ACCOUNT
                                               BANK RECONCILIATION

                        Bank statement Date:               2/26/2021     Balance on Statement:   $10,079.03

Plus deposits in transit (a):
                                                    Deposit Date             Deposit Amount
                                                             3/1/2021                 4,697.67
                                                             3/1/2021                 2,646.26
                                                             3/2/2021                18,173.92
                                                             3/2/2021                13,586.52
                                               cc issues, being fixed                 4,555.88
                                               cc issues, being fixed                 3,641.21
TOTAL DEPOSITS IN TRANSIT                                                                         47,301.46

Less Outstanding Checks (a):
                      Check Number                  Check Date               Check Amount
                               47230                       1/2/2021      $            134.61
                               47231                       1/2/2021      $            314.28
                               47018                      1/15/2021      $            331.61
                               47073                      1/22/2021      $            300.67
                               47117                      1/29/2021      $            293.62
                               47184                       2/2/2021      $            198.11
                               47185                       2/2/2021      $            280.14
                               47145                       2/5/2021      $            946.54
                               47158                       2/5/2021      $            179.48
                               47160                       2/5/2021      $            255.25
                               47226                       2/8/2021      $            657.33
                               47201                      2/12/2021      $            735.43
                               47203                      2/12/2021      $            204.22
                               47206                      2/12/2021      $            311.83
                               47212                      2/12/2021      $            946.53
                               47213                      2/13/2021      $            823.15
                               47215                      2/13/2021      $             43.77
                               47220                      2/13/2021      $            813.53
                               47235                      2/19/2021      $             58.26
                               47244                      2/19/2021      $            946.54
                               47246                      2/19/2021      $            962.47
                               47252                      2/19/2021      $            737.30
                               47255                      2/19/2021      $            109.94
                               47257                      2/19/2021      $            304.77
                               47260                      2/19/2021      $             91.99
                               47263                      2/20/2021      $            367.50
                               47266                      2/20/2021      $            828.15
                               47267                      2/20/2021      $            234.10
                               47270                      2/20/2021      $            905.29
                               47273                      2/20/2021      $            813.53
                               47277                      2/20/2021      $            255.32
                               47287                      2/22/2021      $            718.49
                               47290                      2/23/2021      $            420.21
                               47291                      2/24/2021      $            349.79
                               47292                      2/26/2021      $            177.54
                               47293                      2/26/2021      $          1,005.17




                                                          Page 6 of 16
       Case 9:20-bk-11486-DS                                 Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03        Desc
                                                             Main Document    Page 17 of 56

                                               47294                       2/26/2021      $     946.53
                                               47295                       2/26/2021      $      44.43
                                               47296                       2/26/2021      $   1,320.59
                                               47297                       2/26/2021      $     962.47
                                               47298                       2/26/2021      $   1,067.29
                                               47299                       2/26/2021      $     179.72
                                               47300                       2/26/2021      $     366.60
                                               47301                       2/26/2021      $     334.92
                                               47302                       2/26/2021      $     232.82
                                               47303                       2/26/2021      $     555.26
                                               47304                       2/26/2021      $     395.69
                                               47305                       2/26/2021      $     141.77
                                               47306                       2/26/2021      $     339.25
                                               47307                       2/26/2021      $     266.70
                                               47308                       2/26/2021      $     388.22
                                               47309                       2/26/2021      $     943.59
                                               47310                       2/26/2021      $     121.43
                                               47311                       2/26/2021      $     761.55
                                               47312                       2/26/2021      $      78.61
                                               47330                       2/26/2021      $     224.15
                                               47313                       2/26/2021      $     333.21
                                               47314                       2/26/2021      $     358.84
                                               47315                       2/26/2021      $     316.04
                                               47316                       2/26/2021      $     824.15
                                               47317                       2/26/2021      $     239.86
                                               47318                       2/26/2021      $      42.76
                                               47319                       2/26/2021      $     162.46
                                               47320                       2/26/2021      $     905.29
                                               47321                       2/26/2021      $     757.65
                                               47322                       2/26/2021      $      60.96
                                               47323                       2/26/2021      $     810.53
                                               47324                       2/26/2021      $      48.58
                                               47325                       2/26/2021      $     177.51
                                               47326                       2/26/2021      $   1,001.05
                                               47327                       2/26/2021      $     182.34
                                               47328                       2/26/2021      $     245.00
                                               47329                       2/26/2021      $   1,089.80
                              debit not clrd yet                           2/27/2021      $      60.69




TOTAL OUTSTANDING CHECKS:                                                                                $    34,344.77

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                       $23,035.72

* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                           Page 6 of 16
       Case 9:20-bk-11486-DS                            Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                                  Desc
                                                        Main Document    Page 18 of 56

                                                UNITED STATES DEPARTMENT OF JUSTICE
                                                OFFICE OF THE UNITED STATES TRUSTEE
                                                  CENTRAL DISTRICT OF CALIFORNIA
In Re:                                                                                    CHAPTER 11 (BUSINESS)
     Santa Maria Brewing Co. Inc.,
                                                                                          Case Number:                                  9:20-bk-11486-DS
                                                                                          Operating Report Number:                                                3
                                                                    Debtor(s).            For the Month Ending:                                             2/28/21

                                                  I. CASH RECEIPTS AND DISBURSEMENTS
                                                           A. (DIP ACCOUNT 3*)

1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS                                                                                                  30,289.43

2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL                                                                                                       23,773.56
ACCOUNT REPORTS

3. BEGINNING BALANCE:                                                                                                                                     6,515.87

4. RECEIPTS DURING CURRENT PERIOD:

     TOTAL RECEIPTS THIS PERIOD:                                                                                                                         64,078.17

5. BALANCE:                                                                                                                                              70,594.04

6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD

     Disbursements (from page 2)

     TOTAL DISBURSEMENTS THIS PERIOD:***                                                                                                                 67,918.85

7. ENDING BALANCE:                                                                                                                                        2,675.19

8. Account Number(s):                                                                     ending 9631
                                                                                          Chase Bank
     Depository Name & Location:                                                          PO Box 182051
                                                                                          Columbus, OH 43218-2051


* All receipts must be deposited into the general account.
** Include receipts from the sale of any real or personal property out of the ordinary course of business; attach an exhibit specifying what was sold,
    to whom, terms, and date of Court Order or Report of Sale.
***This amount should be the same as the total from page 2.




                                                                             Page 1 of 16
    Case 9:20-bk-11486-DS                       Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                            Desc
                                                Main Document    Page 19 of 56

                TOTAL DISBURSEMENTS FROM SANTA MARIA BREWING CO DIP ACCOUNT 3 FOR CURRENT PERIOD

  Date          Check                                                                      *Amount        **Amount
mm/dd/yyyy     Number      Payee or DIP account                   Purpose                  Transfered     Disbursed        Amount
    2/9/2021      1966   DMV                      registration SMBC vehicle                                   341.00          341.00
    2/2/2021      1967   City of Atascadero       Business License                                            114.00          114.00
    2/9/2021      1971   The Gas Company          Utilities                                                    436.23          436.23
   2/23/2021      1973   Mason                    purchase of kegorator                                         1000            1000
    2/3/2021      1975   Liberty Mutual           insurance                                                     604.5           604.5
    2/2/2021      1976   Frank Maldonado          rent                                                          5500            5500
   2/11/2021      1979   Ceramic Deco             Growler purchases                                           2562.85         2562.85
    2/8/2021      1980   Duplicated               copier fee                                                       83              83
    2/5/2021      1982   Peregrine Stainless      Distilling area                                               2000            2000
    2/4/2021      1983   Don Sylvester            rental                                                        1850            1850
    2/8/2021      1984   Darrell Anderson         rent                                                         4060.6          4060.6
   2/10/2021      1985   Double Eagle             rent                                                         14000           14000
   2/19/2021      1987   US Trustee               fees                                                           975             975
   2/26/2021      1989   Equity Trust             rent                                                          4000            4000
   2/18/2021      2015   Vintners Vault           packaging supplies                                            214.5           214.5
   2/17/2021      2016   Tognazzini               Atown brewery and taproom supplies                           453.39          453.39
   2/25/2021      2020   AMWC                     Utilities                                                        56              56
   2/26/2021      2022   Victor Compos            Landscaping                                                   1000            1000
    2/1/2021      2436   Equity Trust             rent                                                          4000            4000

    2/1/2021             Ednas Bakery             COGS                                                          600.1           600.1
    2/1/2021             Uhaul                    rental truck, take beer to bakersfield                       407.56          407.56
    2/1/2021             Home Depot               Nipomo repairs&maint                                         219.34          219.34
    2/1/2021             USPS                     stamps                                                           55              55
    2/3/2021             supplyhouse              equipment part                                               216.77          216.77
    2/3/2021             GLS                      shipping                                                      96.22           96.22
    2/5/2021             Ednas Bakery             COGS                                                         675.55          675.55
    2/5/2021             Riteenginee              Supplies brewery                                             494.75          494.75
    2/8/2021             AT&T                     Internet                                                      50.13           50.13
    2/8/2021             Miners                   repairs&maint Atown                                           29.07           29.07
    2/8/2021             Moonclerk                EDI fees                                                         15              15
   2/16/2021             Cantribe                 packaging supplies brewery                                  2346.34         2346.34
   2/16/2021             So Co Sanitary           Trash                                                          300             300
   2/16/2021             Squarespace              website                                                          30              30
   2/18/2021             Ednas Bakery             COGS                                                           723             723
   2/19/2021             Compston                 Hood Cleaning                                                  975             975
   2/19/2021             Amoretti                 ingredients for beer                                         1096.2          1096.2
   2/19/2021             Untappd                  Beer menu board                                               59.99           59.99
   2/19/2021             Untappd                  Beer menu board                                               59.99           59.99
   2/23/2021             Custom Chemical          Supplies brewery                                             744.35          744.35
   2/23/2021             Frontier                 phone                                                        152.28          152.28
   2/23/2021             AT&T                     internet                                                      58.85           58.85
   2/23/2021             QBooks                   payroll subscription                                           650             650
   2/25/2021             Amoretti                 ingredients                                                 2473.16         2473.16
   2/26/2021             Ednas Bakery             COGS                                                          844.1           844.1
   2/26/2021             Waste Managmnt           trash                                                        355.98          355.98
   2/26/2021             Bershire Hathaway        insuarance                                                    1200            1200

    2/2/2021             Youngs                   COGS alcohol                                                 521.61          521.61
    2/3/2021             Keglogistics             rental on kegs                                                1927            1927
    2/3/2021             So. Glazier              COGS alcohol                                                 707.39          707.39
    2/4/2021             So. Glazier              COGS alcohol                                                   487             487
    2/5/2021             So. Glazier              COGS alcohol                                                 1072.2          1072.2
    2/9/2021             Youngs                   COGS alcohol                                                 307.64          307.64
   2/10/2021             So. Glazier              COGS alcohol                                                 505.63          505.63
   2/11/2021             Transfr to DIP .6157     cover checks                                     1200                         1200
   2/16/2021             8x8                      phone                                                        414.83          414.83
   2/18/2021             So. Glazier              COGS alcohol                                                 489.93          489.93
   2/23/2021             Frontier                 phone                                                        274.61          274.61
   2/24/2021             So. Glazier              COGS alcohol                                                 377.45          377.45
   2/26/2021             So. Glazier              COGS alcohol                                                   322             322

   2/11/2021             Jackie S                 payroll chk returned transferred                            1080.76         1080.76
                                                   to her personal chase acct
    2/8/2021             Bank fee                 NSF fee Chase force paid ck1980                                     34            34
   2/26/2021             Bank fee                 Monthly service charge                                              17            17




                                                                   Page 2 of 16
        Case 9:20-bk-11486-DS                                 Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                          Desc
                                                              Main Document    Page 20 of 56



                                                             TOTAL DISBURSEMENTS THIS PERIOD:                                   1,200.00   66,718.85    $67,918.85
* Fill in amounts in this column if they are TRANSFERS to another DIP account (e.g. Payroll or Tax); the "amount" column will
be filled in for you.
** Fill in amounts in this column if they are DISBURSEMENTS to outside payees; the "amount" column will be filled in for you.




                                                                                       Page 2 of 16
       Case 9:20-bk-11486-DS                              Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03             Desc
                                                          Main Document    Page 21 of 56

                                                                    PREPETITION ACCOUNT
                                                                    BANK RECONCILIATION

                                Bank statement Date:                             2/26/2021    Balance on Statement:   $2,675.19

Plus deposits in transit (a):
                                                                           Deposit Date         Deposit Amount




TOTAL DEPOSITS IN TRANSIT                                                                                                  0.00
Less Outstanding Checks (a):
                      Check Number                                         Check Date            Check Amount
                                2017                                             2/18/2021                 372.25
                                2028                                                2/20/21                477.08
                   debit                                                         2/25/2021                 296.38
                                2023                                             2/25/2021                 681.73
                   debit                                                         2/26/2021                  48.64
                   debit                                                         2/26/2021                  79.55
                                2024                                             2/26/2021               2,200.48
                                2026                                             2/26/2021                 397.41
                                2027                                             2/26/2021                 726.68
                                2025                                             2/28/2021                 108.00
                                2029                                             2/28/2021               5,500.00




TOTAL OUTSTANDING CHECKS:                                                                                             10,888.20

Bank statement Adjustments:
Explanation of Adjustments-



ADJUSTED BANK BALANCE:                                                                                                -$8,213.01
* It is acceptable to replace this form with a similar form
** Please attach a detailed explanation of any bank statement adjustment




                                                                              Page 3 of 16
     Case 9:20-bk-11486-DS                     Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                Desc
                                               Main Document    Page 22 of 56

                                                I. D SUMMARY SCHEDULE OF CASH

ENDING BALANCES FOR THE PERIOD:
                       (Provide a copy of monthly account statements for each of the below)


                                                                      DIP Account 1:                 75.00
                                                                      DIP Account 2:             10,079.03
                                                                      DIP Account 3:              2,675.19
    *Other Accounts:


      *Other Monies:
                                                     **Petty Cash (from below):                   6,777.28

TOTAL CASH AVAILABLE:                                                                                         19,606.50


Petty Cash Transactions:
         Date                       Purpose                                                   Amount
             2/1/2021       Smart N Final                    COGS                                   (64.60)
             2/1/2021       Smart N Final                    COGS                                   (39.98)
             2/1/2021       gas                                                                     (40.00)
             2/1/2021       Home Depot                       supplies, brewery                      (25.84)
             2/1/2021       Smart N Final                    COGS                                 (158.09)
             2/1/2021       Smart N Final                    COGS                                   (55.87)
             2/1/2021       gas                                                                     (40.36)
             2/2/2021       Smart & Final                    COGS                                 (201.68)
             2/2/2021       Smart & Final                    COGS                                   (25.52)
             2/2/2021       Smart & Final                    COGS                                   (68.94)
             2/2/2021       gas                              several trips                        (454.41)
             2/2/2021       gas                                                                     (99.00)
             2/3/2021       Ferguson                         distilling area R/O                  (343.23)
             2/3/2021       Home Depot                       R/O system work                      (138.91)
             2/3/2021       Smart & Final                    supplies taproom                        (7.99)
             2/3/2021       Food Maxx                        COGS                                    (6.08)
             2/4/2021       Smart & Final                    supplies taproom                       (90.40)
             2/4/2021       Mission Linen                    supplies taproom                     (129.30)
             2/4/2021       gas                                                                     (50.00)
             2/4/2021       Wal Mart                         supplies taproom                       (15.52)
             2/4/2021       Home Depot                       rep&maint septic                       (55.35)
             2/4/2021       Smart&final                      COGS                                 (126.38)
             2/4/2021       CentralCoastBus.                 ccrd etc paper                         (59.80)
             2/4/2021       Pops Plumbing                    septic                               (175.00)
             2/5/2021       gas                                                                     (70.00)
             2/5/2021       Smart&final                      COGS                                 (107.97)
             2/5/2021       Home Depot                       repair&maint                          729.01
             2/5/2021       Staples                          supplies                               (45.96)
             2/5/2021       Shell                            propane                                (51.59)
             2/5/2021       La Plac market                   COGS                                    (4.99)
             2/5/2021       Mission Linen                    supplies taproom                       (87.35)
             2/5/2021       Miners                           distilling area                        (18.85)
             2/5/2021       Big 5                            game area, darts                     (154.54)
             2/5/2021       Smart&Final                      COGS                                 (268.84)
             2/6/2021       Smart&final                      COGS                                   (65.38)



                                                                     Page 10 of 16
Case 9:20-bk-11486-DS        Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                             Main Document    Page 23 of 56

     2/6/2021   Home Depot            supplies taproom        (160.33)
     2/6/2021   Home Depot            rep&maint                (16.55)
     2/6/2021   smart&final           supplies taproom         (94.21)
     2/7/2021   smart&final           COGS                     (39.20)
     2/7/2021   smart&final           COGS                     (98.56)
     2/7/2021   smart&final           supplies taproom        (178.68)
     2/7/2021   Signs etc             Ad, promo               (154.53)
     2/8/2021   Home Depot            rep&maint elect.        (103.43)
     2/8/2021   Miners                rep&maint elect.          (3.87)
     2/8/2021   Miners                supplies                 (71.08)
     2/8/2021   Apex Control          distilling area         (393.84)
     2/9/2021   smart&final           supplies taproom         (63.78)
     2/9/2021   Miners                rep&maint                (25.71)
     2/9/2021   Miners                repair&maint             (12.38)
     2/9/2021   smart&final           COGS                     (47.49)
     2/9/2021   gas                                            (99.00)
    2/10/2021   smart&final           COGS                    (107.50)
    2/10/2021   Home Depot            repair&maint             (19.36)
    2/10/2021   Mission Linen         supplies taproom         (55.49)
    2/10/2021   smart&final           COGS                    (203.81)
    2/10/2021   smart&final           COGS                     (58.05)
    2/11/2021   Ferguson              distilling area          (96.73)
    2/11/2021                    7-11 supplies taproom          (6.99)
    2/11/2021   smart&final           COGS                    (143.70)
    2/11/2021   shell                 propane                  (81.79)
    2/11/2021   shell                 gas                      (78.07)
    2/11/2021                         gas                      (30.00)
    2/11/2021                         gas                      (50.00)
    2/11/2021   smart&final           supplies taproom         (76.74)
    2/11/2021   Home Depot            equip rep&maint          (80.84)
    2/12/2021                         gas                      (80.00)
    2/12/2021   smart&final           supplies taproom         (49.28)
    2/12/2021   smart&final           COGS                     (60.73)
    2/12/2021   Mission linen         supplies taproom        (207.80)
    2/12/2021                         gas                     (100.40)
    2/13/2021   smart&final           COGS                     (80.02)
    2/13/2021   smart&final           supplies taproom        (103.90)
    2/14/2021   smart&final           supplies taproom         (67.12)
    2/14/2021   Home Depot            rep&maint tables         (48.18)
    2/14/2021   Miners                repair&maint tables       (9.70)
    2/14/2021   smart&final           COGS                     (19.84)
    2/15/2021   Staples               supplies taproom         (26.73)
    2/15/2021   Partstown             kitchen rep&maint       (168.11)
    2/16/2021   smart&final           COGS                    (215.06)
    2/16/2021   smart&final           COGS                     (10.56)
    2/16/2021   Pops Plumbing         septic                  (140.00)
    2/16/2021   La Plac market        COGS                      (0.99)
    2/16/2021   smart&final           COGS                     (49.59)
    2/16/2021   Home Depot            equip rep&maint          (24.88)
    2/16/2021   smart&final           supplies taproom         (92.06)
    2/17/2021   First&Last winery     wine                    (200.00)
    2/17/2021   smart&final           COGS                     (20.47)
    2/17/2021   smart&final           supplies taproom         (93.91)
    2/17/2021   smart&final           COGS                     (53.13)



                                            Page 10 of 16
Case 9:20-bk-11486-DS         Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                              Main Document    Page 24 of 56

    2/17/2021   smart&final           COGS                     (136.31)
    2/17/2021                         gas                       (99.74)
    2/17/2021   smart&final           COGS                      (15.96)
    2/17/2021   Ferguson              equip rep&maint          (152.39)
    2/18/2021   Mason. cashout a reimb. supply ck              (500.00)
    2/18/2021   Ferguson              distilling area           (69.31)
    2/18/2021                         gas                       (30.05)
    2/18/2021   smart&final           COGS                     (145.47)
    2/18/2021   Mission linen         supplies taproom         (129.30)
    2/18/2021   Vallarta              COGS                      (39.14)
    2/18/2021   Vallarta              COGS                      (25.73)
    2/18/2021   Miners                rep&maint                 (17.75)
    2/18/2021   smart&final           COGS                     (383.26)
    2/19/2021   smart&final           supplies taproom          (51.69)
    2/19/2021   smart&final           COGS                      (59.89)
    2/19/2021   miners                rep&maint                 (22.05)
    2/19/2021   smart&final           COGS                       (9.63)
    2/19/2021   fed ex                copies, supplies           (8.70)
    2/19/2021   smart&final           supplies taproom          (97.54)
    2/19/2021   smart&final           COGS                     (149.80)
    2/19/2021   Mission linen         supplies taproom         (182.22)
    2/19/2021                         gas                       (99.00)
    2/19/2021   m&m restaurant        supplies taproom          (38.42)
    2/20/2021   smart&final           COGS                     (116.70)
    2/20/2021   smart&final           supplies taproom         (161.37)
    2/21/2021                         gas                       (50.00)
    2/21/2021   smart&final           supplies taproom          (10.44)
    2/21/2021   smart&final           COGS                      (57.74)
    2/21/2021   smart&final           COGS                      (68.90)
    2/21/2021   smart&final           supplies taproom         (192.65)
    2/21/2021   smart&final           COGS                     (228.34)
    2/22/2021   smart&final           supplies taproom         (115.23)
    2/22/2021   food maxx             COGS                       (3.89)
    2/22/2021   fergusons             distilling area          (615.11)
    2/22/2021   Home Depot            distilling area          (103.87)
    2/23/2021   smart&final           COGS                     (193.22)
    2/23/2021   michaels              supplies taproom          (20.64)
    2/23/2021   fed ex                copies supplies            (7.18)
    2/23/2021   La Placita market     COGS                       (2.58)
    2/23/2021   smart&final           supplies taproom          (17.91)
    2/23/2021   smart&final           COGS                     (129.54)
    2/23/2021   Home Depot            distilling area            (7.47)
    2/23/2021   Home Depot            Distilling area           (17.89)
    2/23/2021   miners                rep&maint                 (19.58)
    2/23/2021   gas                                             (69.00)
    2/24/2021   Mission linen         supplies taproom         (145.97)
    2/24/2021                         gas                       (95.45)
    2/24/2021   Home Depot            equip rep&maint          (411.84)
    2/24/2021   Fergusons             distilling area           (92.59)
    2/24/2021   Home Depot            R/O syst                 (197.32)
    2/25/2021   smart&final           COGS                      (14.01)
    2/25/2021   miners                distilling area           (13.51)
    2/25/2021   shell                 propane                  (102.52)
    2/25/2021   smart&final           COGS                     (194.93)



                                           Page 10 of 16
       Case 9:20-bk-11486-DS                              Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                  Desc
                                                          Main Document    Page 25 of 56

              2/26/2021               smart&final            supplies taproom                                                   (151.91)
              2/26/2021               Mission linen          supplies taproom                                                    (45.96)
              2/28/2021                                      gas                                                                 (80.00)
              2/28/2021               smart&final            supplies taproom                                                   (148.14)
              2/28/2021               smart&final            COGS                                                               (232.35)
              2/28/2021               smart&final            COGS                                                                (23.02)
Total cash sales                      kept in safes, some deposited                                                            50923.03
Total tip out                         credit card tips                                                                        (25930.75)
              2/10/2021               deposit to DIP .9631                                                                     (3000.00)
              2/11/2021               deposit to DIP .9631                                                                     (1400.00)




TOTAL PETTY CASH TRANSACTIONS:                                                                                                              6777.28



* Specify the Type of holding (e.g. CD, Savings Account, Investment Security), and the depository name, location & account#
** Attach Exhibit Itemizing all petty cash transactions




                                                                                Page 10 of 16
    Case 9:20-bk-11486-DS              Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                      Desc
                                       Main Document    Page 26 of 56

                           II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS
                                 AND OTHER PARTIES TO EXECUTORY CONTRACTS


                                                                                 Post-Petition
                              Frequency of Payments                           payments not made
  Creditor, Lessor, Etc.            (Mo/Qtr)           Amount of Payment          (Number)              Total Due




                                                                                    TOTAL DUE:                      0.00


                                                 III. TAX LIABILITIES

FOR THE REPORTING PERIOD:
                     .JANUARY 2021                                Gross Sales Subject to Sales Tax:         232,545.51
                                                                                Total Wages Paid:           111,171.14


                                                        Total Post-Petition                           Date Delinquent
                                                         Amounts Owing        Amount Delinquent        Amount Due
                             Federal Withholding                 10,113.70                 0.00
                             State Withholding                     3,408.80                0.00
                             FICA- Employer's Share                7,881.81                0.00
                             FICA- Employee's Share                7,881.81                0.00
                             Federal Unemployment                    755.51                0.00
                             Sales and Use                       17,455.45                 0.00
                             Real Property
                    Other:
                                             TOTAL:              47,497.08                   0.00




                                                      Page 11 of 16
       Case 9:20-bk-11486-DS                             Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                                        Desc
                                                         Main Document    Page 27 of 56

                                          IV. AGING OF ACCOUNTS PAYABLE AND RECEIVABLE

                                                                                         *Accounts Payable                        Accounts Receivable
                                                                                           Post-Petition                     Pre-Petition      Post-Petition
                                                                 30 days or less
                                                                   31 - 60 days
                                                                   61 - 90 days
                                                                  91 - 120 days
                                                                 Over 120 days
                                                                       TOTAL:                                 0.00                         0.00                     0.00

                                                                 V. INSURANCE COVERAGE


                                                                                                                         Policy Expiration              Premium Paid
                                                             Name of Carrier            Amount of Coverage                     Date                    Through (Date)
                                      Property
                            Commercial Liability          Northfield Insurance Co.      1,000,000/2,000,000                          8/13/2021                  8/13/2021

                                              Vehicle
                                              Others:


                                               VI. UNITED STATES TRUSTEE QUARTERLY FEES
                                                           (TOTAL PAYMENTS)


  Quarterly Period                   Total                                                                                                     Quarterly Fees Still
   Ending (Date)                 Disbursements                Quarterly Fees                    Date Paid                  Amount Paid               Owing
      31-Dec-2020                    107,174.54                        975.00                     25-Jan-2021                     975.00                     0.00
       31-Jan-2021                   202,329.01                      1,625.00                                                                            1,625.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                                                                                                             0.00
                                                                         2,600.00                                                       975.00           1,625.00

* Post-Petition Accounts Payable SHOULD NOT include professionals' fees and expenses which have been incurred but not yet awarded by the court. Post-Petition
Accounts Payable SHOULD include professionals' fees and expenses authorized by Court Order but which remain unpaid as of the close of the period report




                                                                              Page 12 of 16
        Case 9:20-bk-11486-DS                               Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                                 Desc
                                                            Main Document    Page 28 of 56

                                             VII SCHEDULE OF COMPENSATION PAID TO INSIDERS


                                                                                                                                   Gross Compensation
                                                       Date of Order Authorizing                                                     Paid During the
               Name of Insider                               Compensation                         *Authorized Gross Compensation         Month




                                          VIII. SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS


                                                       Date of Order Authorizing                                                   Amount Paid During
               Name of Insider                               Compensation                                  Description                the Month




* Please indicate how compensation was identified in the order (e.g. $1,000/week, $2,500/month)




                                                                                  Page 13 of 16
         Case 9:20-bk-11486-DS                               Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03                     Desc
                                                             Main Document    Page 29 of 56

                                                           IX. PROFIT AND LOSS STATEMENT
                                                                  (ACCRUAL BASIS ONLY)

                                                                                 Current Month        Cumulative Post-Petition
Sales/Revenue:
   Gross Sales/Revenue                                                                 227,931.34
   Less: Returns/Discounts                                                                 (10.00)
                                                           Net Sales/Revenue           227,921.34                  644,161.91
Cost of Goods Sold:
  Beginning Inventory at cost                                                           64,900.00
  Purchases                                                                             56,455.34
  Less: Ending Inventory at cost                                                        69,050.00
                                                   Cost of Goods Sold (COGS)            52,305.34                  127,854.01
Gross Profit                                                                           175,616.00                  516,307.90
     Other Operating Income (Itemize)

Operating Expenses:
  Payroll - Insiders                                                                   104,980.93
  Payroll - Other Employees
  Payroll Taxes                                                                         14,767.13
  Other Taxes (Itemize)                                                                    321.00
  Depreciation and Amortization
  Rent Expense - Real Property                                                          29,000.00
  Lease Expense - Personal Property
  Insurance                                                                               3,851.32
  Real Property Taxes
  Telephone and Utilities                                                               10,794.00
  Repairs and Maintenance                                                                3,508.83
  Travel and Entertainment (Itemize)
  Miscellaneous Operating Expenses (Itemize)                                            17,996.21
                                     Total Operating Expenses                          185,219.42                  466,448.44
                                             Net Gain/(Loss) from Operations             (9,603.42)                  49,859.46

Non-Operating Income:
  Interest Income                                                                              0.00
  Net Gain on Sale of Assets (Itemize)                                                         0.00
  Other (Itemize)                                                                              0.00
                                 Total Non-Operating income                                    0.00                  20,000.00
Non-Operating Expenses:
  Interest Expense                                                                             0.00
  Legal and Professional (Itemize)                                                             0.00
  Other (Itemize)
                               Total Non-Operating Expenses                                    0.00                       0.00

NET INCOME/(LOSS)                                                                        (9,603.42)                  68,884.46
(Attach exhibit listing all itemizations required above)




                                                                               Page 14 of 16
     Case 9:20-bk-11486-DS              Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03           Desc
                                        Main Document    Page 30 of 56

                                                   X. BALANCE SHEET
                                                  (ACCRUAL BASIS ONLY)

ASSETS                                                                  Current Month End
  Current Assets:
  Unrestricted Cash                                                                1,000.00
  Restricted Cash                                                                      0.00
  Accounts Receivable                                                              5,671.33
  Inventory                                                                       69,050.00
  Notes Receivable
  Prepaid Expenses
  Other (Itemize)                                                                 22,081.76
                                              Total Current Assets                                97,803.09

Property, Plant, and Equipment                                                 1,000,000.00
Accumulated Depreciation/Depletion                                                     0.00
                             Net Property, Plant, and Equipment                                 1,000,000.00

Other Assets (Net of Amortization):
   Due from Insiders
   Other (Itemize)                                                                     0.00
                                                Total Other Assets                                      0.00

TOTAL ASSETS                                                                                    1,097,803.09

LIABILITIES
Post-petition Liabilities:
   Accounts Payable                                                               50,801.58
   Taxes Payable                                                                  63,385.62
   Notes Payable                                                                  20,000.00
   Professional fees
   Secured Debt
   Other (Itemize)                                                                (3,665.78)
                                      Total Post-petition Liabilities                            134,187.20

Pre-petition Liabilities:
   Secured Liabilities
   Priority Liabilities
   Unsecured Liabilities                                                       9,406,285.00
   Other (Itemize)                                                                     0.00
                                       Total Pre-petition Liabilities                           9,406,285.00
TOTAL LIABILITIES                                                                               9,455,785.83

EQUITY:
  Pre-petition Owners’ Equity                                                  4,949,150.00
  Post-petition Profit/(Loss)                                                     77,095.68
  Direct Charges to Equity
TOTAL EQUITY                                                                                    5,026,245.68

TOTAL LIABILITIES & EQUITY                                                                     14,482,031.51




                                                        Page 15 of 16
      Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                              Main Document    Page 31 of 56




3/15/21
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 32 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 33 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 34 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 35 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 36 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 37 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 38 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 39 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 40 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 41 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 42 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 43 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 44 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 45 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 46 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 47 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 48 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 49 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 50 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 51 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 52 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 53 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 54 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 55 of 56
Case 9:20-bk-11486-DS   Doc 47 Filed 03/16/21 Entered 03/16/21 16:20:03   Desc
                        Main Document    Page 56 of 56
